STRAUP, J.
(dissenting).
I concur in the ruling that the case was one for the jury on proper instructions. I think, however, that the court erred in refusing to charge the jury as requested by appellant. On the former appeal, and on the evidence alone on behalf of the plaintiff, “and in the absence of any explanation of the defendant’s acts” in the premises, we said the inference is permissible that the defendant aided Mrs. Palmer in her acts of conversion. It was not then, nor is it now, claimed that the defendant was guilty of the conversion, except as he aided Mrs. Palmer in her acts of withholding and converting the goods. We there said: “As appears from the undisputed facts, Mr. Stilwell, as the agent of Goldberg, leased the rooming house to appellant; that he accepted rent from her, and gave her exclusive possession of the second story of the building,, knowing that she had placed her goods in the rooms. *390He thus knew that she was a tenant in possession when the lease was returned to Goldberg, wbo approved Stilwell’s acts in leasing tbe premises to appellant for a term of two years. Stilwell also knew tbat wben be went to tbe bouse to deliver tbe lease, and wben informed by Mrs. Palmer tbat appellant bad sold out and gone away, at least a portion of tbe time for wbicb be had received rent from appellant bad still to run., so tbat, even if appellant should refuse to comply with her part of tbe contract as evidenced by tbe written lease, she nevertheless was rightfully in possession with her goods as a tenant, from month to month at least. Before this be bad informed appellant tbat be must obtain tbe signature of tbe owner of tbe bouse, but, so far as tbe evidence disclosed, be assumed full authority to substitute one tenant for another without further consultation with tbe owner. Stilwell thus assumed all control over tbe building, wben be knew one tenant was in possession with her goods, and turned it over to' another tenant- before tbe tenancy of tbe first bad terminated.”
On this trial it was in substance either testified to by tbe defendant, or otherwise made to' appear, tbat Goldberg, tbe owner of tbe property, was, at the time of tbe transactions in question, in San Francisco. The defendant at Ogden was bis agent in collecting rentals of tbe building. lie bad no authority to lease tbe premises without tbe approval of Gold-' berg. On tbe 1st day of April, tbe plaintiff saw tbe defendant in respect of a lease to tbe second floor of tbe building. Tbe defendant gave her a writing, in which it was stated tbat she bad a refusal of tbe premises for three days at thirty-five dollars per month. Nothing was paid for tbe option. On tbe 15th she again saw the defendant wbo then gave her a receipt, as follows: “$35.00. Received of Mrs. Bowe, thirty-five dollars for one month’s rent for second floor of Tanner Block, subject to approval of L. B. Goldberg, owner of Tanner .property, time for rent to commence to be agreed upon later.” In tbe meantime the plaintiff, without tbe knowledge or consent of tbe defendant, as testified to by him, moved her goods into tbe building. He denied tbat be gave her tbe keys, or otherwise put her in possession. Mrs. Pal*391mer was ber chambermaid. The plaintiff, shortly after taking possession, left Ogden and went to Promontory, where her husband was sick. She left Mrs. Palmer in change of the rooming house and of the business. Plaintiff’s application for a lease was submitted to Goldberg by the defendant. It seems Mrs. Palmer had also applied to Goldberg direct for a lease, whether with or without the defendant’s knowledge is not made to appear. In plaintiff’s absence at Promontory, the defendant received the following from Goldberg: “Enclosed please find two leases for Anna Palmer for two years from June 1st, 1901, to May 31st, 1903. Kindly deliver one to her when she signs the other, provided she pays the rent from April 15th to June 1st as she agreed to do. I have reliable information that Mrs. Bowe, of whom you mentioned as desirous of taking the place, is not financially responsible. As I am bound by the lease, I also wish the tenant to be responsible. I believe Mrs. Palmer will make a better tenant for us.”
The defendant, in accordance with the instructions, delivered the lease to Mrs. Palmer, who then had charge of the leased premises, and who told him that she had bought out Mrs. Bowe. As testified to by the defendant, no lease was given by him to Mrs. Bowe, nor does Mrs. Bowe claim that any lease was ever delivered to her. He denied that the lease delivered by him from . Goldberg was in Mrs. Bowe’s name, or that he erased Mrs. Bowe’s name in "the lease and wrote Mrs. Palmer’s name in its stead. He testified that the lease as delivered by him to Mrs. Palmer was as received by him from Goldberg, in Mrs. Palmer’s name and for her use and benefit. When Mrs. Bowe returned from Promontory, Mrs. Palmer refused her possession of the premises or the goods, and claimed and asserted possession of the' premises in herself. Defendant testified that he had nothing to do with the acts or conduct of Mrs. Palmer in retaining the furniture, or in withholding it from Mrs. Bowe, except that he recognized Mrs. Palmer, and not Mrs. Bowe, as the tenant. In accordance with his theory of the case, he therefore requested the court to charge the *392jury as follows: “If you find from the evidence that Mrs. Bowe, the plaintiff, employed Annie Palmer there as chambermaid or otherwise to take charge of or assist in managing and operating the rooming house known as the second floor of the Tanner Block, and that the plaintiff, Mrs. Bowe, went to Pomontory or elsewhere and left Mrs. Palmer in charge of the said rooming house and of the property therein, then Mrs. Palmer was rightfully in possession, and this is true, even though you should find from the evidence that the defendant Stilwell, during the absence of Mrs. Bowe, made a lease of the second floor of the said Tanner Block to Mrs. Palmer; and such lease, if you find one was made, would not be a taking of the personal property described in the complaint and in the building from the custody and control of plaintiff by defendant Stilwell, nor would it be an aid of the possession of said property by Mrs. Palmer, if you find that she was in possession thereof; and unless yon find that defendant did some other act than lease said second floor to Mrs. Palmer, if you find he did so lease it, for the taking possession of said property by Mrs. Palmer in active aid of her, then your verdict must be for the defendant Stilwell, no cause of action.”
The court refused this request, and otherwise failed to charge on such theory. Upon the facts assumed in the request, the defendant, and not the plaintiff, undoubtedly was entitled to prevail. There is ample evidence, though conflicting, to support them. The refusal to charge was excepted to, and is assigned as error. That is conceded. But it is claimed that the exception and assignment are waived because not discussed. Here is what counsel for appellant in his brief says: “Appellant found respondent absent and Palmer in possession, who' told him respondent had sold out to her. He therefore gave her the lease for the building from Goldberg. He did not, by this act, or by any word or act of his, authorize her to take or hold the furniture; nor was that, or any other act or word of his, in aid of her (Palmer) in taking and detaining the furniture from respondent. . . . He did no act, and he said no word, either pur*393porting to transfer it (the furniture) or' indicating that either he or Palmer owned it, or had a right to its possession. The lease he gave Mrs. Palmer did not mention the furniture, and neither from it, nor any word or act of appellant, can it be implied that he asserted title or right of dominion over it. Neither did the lease nor any word or act of appellant indicate an intention on his part to deprive the respondent of its ownership', either permanently or temporarily. . . . By agreement with the respondent, she (Mrs. Palmer) had a right to that possession and the control of it. The only interference that is testified to against the appellant is that he leased the real estate to Mrs. Palmer, when he should have leased it to the respondent. . . . The appellant was under no obligation to lease to the respondent. The express contract was that the lease should take effect when approved by the owner of the property. (The owner did not approve of it.) As appears from the evidence, the defendant in no way aided Mrs. Palmer in either the taking or the retention of the personal property. He was simply a passive agent of Goldberg, the owner of the property, who, being in San Francisco at the time of the transaction, could not have had any knowledge of the relations existing between Mrs. Palmer and Mrs. Bowe.”
I think the assignment is properly before us. While I do not agree with counsel for appellant'that the facts referred to were so indisputably shown .as to entitle him to a direction of a verdict, yet I do agree with him that there, was ample and sufficient evidence in support of them to require a submission of the case on such theory. They constituted appellant’s theory of the case, and I think the court erred in refusing to so submit it.
The contention on the part of the respondent was, not that the defendant himself took or converted the furniture, but that Mrs. Palmer did, and that the defendant connived with and aided her in such acts. It was on such theory alone that the ease was submitted to the jury on plaintiff’s behalf. The court, in charging the jury in relation to defendant’s liability, merely told the jury in general terms that if Mrs. *394Palmer “wrongfully took the property in question into ber possession and ousted the plaintiff from her possession, and refused to return the same to the plaintiff,” .and if they further found that the defendant “aided the said Annie Palmer to wrongfully take and convert the said property to her own use,” or “assisted” or “connived with her” in the taking or the detention thereof, the defendant was liable; otherwise not. The court left it to the jury to determine, wholly unaided by the court, as to what would constitute a “wrongful taking,” a “conversion,” an “aiding,” or “connivance.” The court did not inform the jury what facts or circumstances testified to constituted an aiding, or a connivance, or a conversion. They were at liberty to construe anything done or said by the defendant as eonstitut-ing an aiding, or a connivance, or a conversion. Now the defendant requested the court to charge that, if he did no more than the giving of the receipt to- plaintiff for one month’s rent, “subject to approval of Goldberg,” the owner, and delivering to Mrs. Palmer the lease under the direction and instruction of Goldberg, such acts would not constitute a taking or a conversion, of the propi-erty; nor would they, in themselves, be sufficient to. show that the defendant connived with or aided or assisted Mrs. Palmer in her wrongful taking or withholding. Because of the court’s refusal to §o charge, the jury may have determined that the mere giving of the receipt and the delivery of the lease under the circumstances, even as testified to by the defendant himself, constituted a conversion, or an aiding, or a connivance; Prom our holding on the former hearing that the case was one for the jury, it does not follow that, on a retrial and a submission of the case on the theory only of the plaintiff, and not on the theory, also, of the defendant, he may not complain, or that the complaint is met by the assertion that the evidence is in conflict, or that the things testified' to by the defendant were disputed by the plaintiff, or another, or that there is sufficient evidence to show him guilty of an aiding, or a connivance, or a conver*395sion. Such a ruling is just as prejudicial to the defendant as tbe ruling in tbe former trial was to tbe plaintiff.
I think there ought to be a new trial, and therefore dissent. ■